Citation Nr: 0028687	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-00 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for status post 
anterior cruciate tear, left knee, currently rated as 20 
percent disabling.

2.  Entitlement to a rating in excess of 10 percent, from 
March 11, 1998 to September 29, 1998, and to a rating in 
excess of 30 percent, from September 30, 1998, to September 
30, 1999, for schizophrenic reaction, paranoid type.

3.  Entitlement to a rating in excess of 70 percent from 
October 1, 1999, for schizophrenic reaction, paranoid type.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney At 
Law




ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1991 to May 
1994.

This matter arises from an October 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which, in pertinent part, denied the 
veteran's claims for a rating in excess of 20 percent for his 
left knee disability and a rating in excess of 10 percent for 
his psychiatric disorder.  An RO decision in January 2000 
increased the rating for schizophrenia to 30 percent, from 
September 30, 1998, and to 70 percent, effective from October 
1, 1999.  Since the veteran filed his current claim for an 
increased rating for his psychiatric disorder on March 11, 
1998, and given the recent decision increasing the rating, 
the claim is as follows: Entitlement to a rating in excess of 
10 percent, from March 11, 1998 to September 29, 1998, and to 
a rating in excess of 30 percent, from September 30, 1998, to 
September 30, 1999, and entitlement to a rating in excess of 
70 percent from October 1, 1999, for schizophrenic reaction, 
paranoid type. 

As the 30 and 70 percent evaluations are less than the 
maximum available under the applicable diagnostic criteria, 
the veteran's claim for an increased rating for his 
psychiatric disorder remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 

In January 2000 the RO established service connection for 
lumbosacral strain.  This action constituted a full grant of 
the benefit sought as to that issue (service connection).  No 
appeal was initiated and completed from the decision 
assigning a 10 percent rating, and the issue of an increased 
rating for lumbosacral strain is not in appellate status.  
See Holland v. Gober, 10 Vet. App. 433 (1997).

The January 2000 RO decision noted above also granted the 
veteran's claim for a total (100 percent) compensation rating 
based on individual unemployability, effective from October 
1, 1999, and denied special monthly compensation (SMC) based 
on the need for regular aid and attendance.  The latter issue 
was addressed in a supplemental statement of the case issued 
at that time.  However, as there has been no correspondence 
received since then, timely or otherwise, that has referred 
to the SMC issue, the Board finds that a timely substantive 
appeal has not been received and the claim is not in 
appellate status.  Since the veteran did not perfect his 
appeal of the issue, the Board does not have jurisdiction to 
act on it.  See 38 C.F.R. §§ 20.200, 20.302(c) (1999) (an 
appeal requires a notice of disagreement and a timely filed 
substantive appeal after issuance of a statement of the 
case); Roy v. Brown, 5 Vet. App. 554, 556 (1993) (if the 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, "he 
is statutorily barred from appealing the RO decision").  
There is no question of timeliness of a substantive appeal in 
this case as no relevant correspondence was received after 
the issuance of the most recent supplemental statement of the 
case that contained the SMC issue.  Accordingly, the Board's 
jurisdiction is limited to the issues of increased ratings 
for his left knee disability and schizophrenia.


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability is 
manifested by pain, minimal loss of flexion, slight 
instability, and no more than overall moderate functional 
impairment.

2.  The symptomatology attributable to the veteran's 
schizophrenia, from March 11, 1998 to September 30, 1999, 
resulted in no more than occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

3.  Since October 1, 1999, the symptomatology attributable to 
the veteran's schizophrenia resulted in total occupational 
impairment due to symptoms such as gross impairment in 
thought processes and persistent hallucinations.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 20 percent for status post anterior cruciate tear, 
left knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5260, and 5261 (1999).

2.  The schedular criteria for a 30 percent rating for 
schizophrenic reaction, paranoid type, from March 11, to 
September 29, 1998, have been met; the schedular criteria for 
a rating in excess of 30 percent, from March  11, 1998 to  
September 30, 1999, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 
9203 (1999).

3.  The schedular criteria for a 100 percent rating for 
schizophrenic reaction, paranoid type, since October 1, 1999, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.132, Diagnostic Code 9203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his left knee disability and 
schizophrenia are more disabling than currently evaluated.  A 
mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  Accordingly, the Board finds that the veteran's 
claims for increased ratings are well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that no additional action is necessary to meet 
the duty to assist the veteran.  See 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

I.  Left Knee

The veteran has been assigned a 20 percent rating for his 
left knee disability under the provisions of Diagnostic Code 
5257.  Under that code, knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. 4.71a, Code 5257. 

Looking to the diagnostic criteria for limitation of motion 
of the knees, the Board first notes that normal flexion is to 
140 degrees and normal extension is to 0 degrees.  38 C.F.R. 
§ 4.71, Plate II.  Under Diagnostic Code 5260, for limitation 
of flexion, a 20 percent rating is for application when 
limited to 30 degrees, and a 30 percent rating is for 
application when limited to 15 degrees.  Under Diagnostic 
Code 5261, for limitation of extension, a 20 percent rating 
is for application when limited to 15 degrees, and a 30 
percent rating is for application when limited to 20 degrees.

At an October 1999 VA examination, the veteran indicated that 
he did not currently take any medication for his left knee.  
The veteran complained of difficulty in squatting, as well as 
left knee weakness, stiffness, and occasional swelling.  He 
stated that the left knee would sometimes give way, but he 
denied locking.  He also reported a lack of endurance and 
fatigability.  He wore a left knee brace and indicated that 
his symptoms flared up three or four times a week.  He 
further complained of instability and laxity in the left 
knee.  Examination showed that the veteran was able to do 
left knee range of motion testing without pain.  There was no 
swelling, effusion, redness, or any significant skin changes 
noted.  A well healed scar was noted.  He had good motor 
strength.  He complained of weakness and tended to guard the 
movement, usually on stairs or uneven surfaces.  He also 
avoided quick turns on the left knee.  Gait was normal on 
examination.  There was no ankylosis present, but there was 
tenderness bilaterally around the patella on the medial and 
lateral aspects, and also on the medial and lateral aspect of 
the left knee itself.  The range of motion of the left knee 
(flexion) was from 0-120 degrees.  There was minimal pain and 
discomfort from 120 to 125 degrees.  Extension was 0 degrees.  
There was minimal laxity of the lateral collateral ligament 
and minimal abnormality noted on drawer sign.  Slight valgus 
changes at 30 degrees flexion were noted.  X-rays showed 
prior surgery for anterior cruciate ligament repair.  There 
was no patellar subluxation, but minimal lateral tilting was 
not excluded.  There was slight narrowing of the medial joint 
space.  The diagnosis was status post left knee anterior 
cruciate ligament repair with postoperative residuals and 
instability.

When the medical evidence is evaluated under the VA's 
schedule for Rating Disabilities, it is apparent that the 
veteran is not entitled to a 30 percent evaluation based on 
recurrent subluxation and/or lateral instability (Diagnostic 
Code 5257) because the medical record shows only slight 
instability.  It is also apparent that the veteran would not 
be entitled to a compensable evaluation, let alone an 
evaluation in excess of 20 percent, based on limitation of 
flexion or extension of the right knee under any of the 
medical evidence of record, including VA examinations dated 
in November 1997 and September 1998.

The nature of the original disability has been reviewed, as 
well as the functional impairment which can be attributed to 
pain and weakness.  See 38 C.F.R. §§  4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain in the 
left knee has been shown, and the veteran has reported 
difficulty with squatting and left knee weakness.  In this 
regard, the Board observes that the current evaluation of 20 
percent takes into consideration any discomfort or pain the 
veteran may have on motion of the left knee under these 
additional criteria.  There is no objective medical evidence 
to show that pain or any other symptom produces additional 
functional limitation to a degree that would support a rating 
in excess of 20 percent under the criteria of Diagnostic 
Codes 5257, 5260, or 5261.

Finally, the Board has considered the issues on appeal in 
light of the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence 
with the negative evidence to otherwise permit a more 
favorable determination.
II.  Schizophrenia

The rating criteria for schizophrenia contemplates a 30 
percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for schizophrenia which is productive of 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material or forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation requires occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation requires total occupational and social impairment 
due to symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting herself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9203.

VA outpatient treatment reports dated from June 1994 to 
September 1999 reflect ongoing treatment for the veteran's 
psychiatric problems.  A record dated in April 1997 noted no 
active psychosis.  In May 1997 he was described as actively 
psychotic and moderately depressed.

At a September 1998 VA mental disorders examination, the 
veteran indicated that he had been prescribed antipsychotic 
medications.  The veteran had been living in a domiciliary 
and attended college, earning a C in an engineering course.  
Symptoms were described as generally stable for the past 
year.  Examination revealed that the veteran was alert, 
oriented, and cooperative.  His mood was calm and his affect 
was flat.  He had no significant sleep disturbances and 
denied homicidal or suicidal ideations.  Thought processes 
were goal directed and thought content was somewhat 
suspicious and guarded.  He reported no hallucinations.  
Concentration was not grossly impaired.  Global assessment of 
functioning (GAF) was 60.  The diagnosis was chronic paranoid 
schizophrenia.  The examiner stated that "other than a mild 
thought disorder, his symptoms appear generally stable."

At an October 1999 VA examination, the veteran stated that he 
lived with his grandmother and had a 14 month old daughter 
who stayed with him periodically.  He was attending college 
but was not "doing well."  The veteran got about four hours 
of sleep a night.  He heard voices and had some visual 
hallucinations; he complained of racing thoughts and 
confusion.  He stated that his memory was all right, but he 
had trouble concentrating on his studies.  He stayed isolated 
from his family and did not trust people.  He denied alcohol 
or drug use.  He said he had "associates" but no friends.  
He had contemplated suicide two weeks prior to the 
examination.  He last took his medications about 7 or 8 
months previous.  The veteran's speech was characterized as 
"monotonic."  He expressed suspicion and blame toward 
others.  His affect was flat.  He had no insight into either 
his situation or his problems.  The examiner noted that the 
veteran was under chronic stress.  The diagnosis was paranoid 
schizophrenia with chronic major depression.  The GAF was 35 
to 40.  The examiner stated that the veteran "appears to be 
in need of psychiatric treatment which he has avoided for the 
last 7 or 8 months."

The Board notes that the disability rating for the veteran's 
schizophrenia was increased during the course of the appeal.  
The increase from 10 percent to 30 percent was effective from 
September 30, 1998, and the increase from 30 percent to 70 
percent was effective from October 1, 1999.  Therefore, the 
Board must consider whether a rating in excess of 30 percent 
was warranted from September 30, 1998 to September 30, 1999, 
and also whether a rating in excess of 70 percent was 
warranted from October 1, 1999.

Prior to October 1, 1999 

After reviewing the evidence of record pertinent to the 
period of time from March 11, 1998 to September 30, 1999, the 
Board finds that the evidence supports a 30 percent rating 
for schizophrenia, from March 11, 1998, but the preponderance 
of that evidence is against entitlement to a rating in excess 
of 30 percent from that date until September 30, 1999.  While 
the record clearly shows a depressed mood and a mild thought 
disorder, these symptoms are contemplated under the 30 
percent rating assigned for that time period.  The veteran's 
GAF score was 60, thus showing only moderate impairment.  
Simply put, the evidence dated during or near the period of 
time in question, does not show occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationship, which would warrant the next higher 
rating of 50 percent.

From October 1, 1999

After considering the evidence for the period from October 1, 
1999, the Board finds that the veteran's schizophrenia 
resulted essentially in total occupational impairment due to 
symptoms such as gross impairment in thought processes and 
persistent hallucinations.  Further, the evidence tends to 
show what appears to be almost total social impairment due to 
the same symptoms.  The October 1999 VA examination noted 
that the veteran heard voices and had visual hallucinations, 
as well as occasional suicidal ideation; he had no insight 
into either his situation or his problems.  The Board is 
cognizant of the fact that the veteran is taking some collage 
level classes, but it is on a part-time basis and it is 
apparent that he is having a great deal of difficulty, to 
include the recurrent hallucinations noted above and problems 
with concentration.  Such is reflected by the most recent GAF 
score of 35 to 40, which had been reported as 60 only one 
year previous, which is indicative of major impairment in 
work, family relations, and also shows that the veteran's 
condition has deteriorated to the point of unemployability.  
While the veteran does not have all of the symptoms 
characteristic of a total rating under the applicable rating 
criteria, the evidence raises question as to which of two 
evaluations shall be applied,  a 70 percent or 100 percent 
rating.  The Board finds that the higher evaluation will be 
assigned because the disability picture more nearly 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (1999).  Accordingly, the veteran is entitled to a 100 
percent rating for schizophrenia from October 1, 1999.

ORDER

Entitlement to an increased rating for status post anterior 
cruciate tear, left knee, currently rated as 20 percent 
disabling, is denied.

Entitlement to a 30 percent rating for schizophrenic 
reaction, paranoid type, from March 11, 1998 to September 29, 
1998, is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.

Entitlement to a rating in excess of 30 percent rating for 
schizophrenic reaction, paranoid type, from March 11, 1998 to 
September 30, 1999, is denied.

Entitlement to a 100 percent rating from October 1, 1999, for 
schizophrenic reaction, paranoid type, is granted, subject to 
the law and regulations governing the payment of VA monetary 
benefits.




		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

 

